Citation Nr: 1230582	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence to reopen a claim of entitlement to service connection for a heart disorder has been received. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to December 1969 and from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran initiated an appeal with respect to several other claims denied in the rating decision on appeal, he limited his appeal to the sole issue listed on the title page in his October 2007 substantive appeal (VA Form 9). 

The Veteran testified before the undersigned at a June 2012 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  In an April 1983 decision, the Board denied entitlement to service connection for a heart condition, and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  Evidence received since the April 1983 decision raises a reasonable possibility of substantiating the claim of service connection for a heart disorder. 


CONCLUSIONS OF LAW

1.  The April 1983 Board decision that denied entitlement to service connection for a heart condition is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. §§ 19.104 (1982).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 73 Fed. Reg. 23, 353-56 (Apr. 30, 2008). 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

Here, however, the Board is reopening the Veteran's claim for service connection for a heart disorder.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim -- or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran -- cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Claim to Reopen

The Veteran initially filed a claim for entitlement to service connection for a heart condition in October 1981.  In a February 1982 rating decision, the RO denied service connection for coronary arrhythmia.  The Veteran filed a notice of disagreement and, in an April 1983 decision, the Board denied service connection for a heart condition.  The Chairman of the Board did not order reconsideration and the April 1983 decision became final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1982).

Since the April 1983 Board decision is final, the Veteran's service connection claim for a heart disorder may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The Veteran filed this application to reopen his claim in April 2004.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The relevant evidence before VA at the time of the prior final decision in April 1983 consisted of the Veteran's service treatment records; a November 1981 Certificate of Attending Physician; private treatment records dated in April 1981; private physician statements dated in August 1981 and December 1981; and the report of a January 1982 VA examination.  

Specifically, the Veteran's service treatment records included a June 1960 Report of Medical History upon enlistment into the U.S. Navy indicating that he was in good health and had never suffered from shortness of breath, pain or pressure in the chest, palpitation or pounding heart, or high or low blood pressure.  The corresponding June 1960 Report of Medical Examination indicated that his heart thrust, size, rhythm, and sounds were within normal limits.  Similarly, an August 1962 Report of Medical Examination indicated that his heart thrust, size, rhythm, and sounds were within normal limits.  On the corresponding June 1960 Report of Medical History, the Veteran indicated that he was in good health and had never suffered from shortness of breath, pain or pressure in the chest, palpitation or pounding heart, or high or low blood pressure.  A December 1963 discharge and reenlistment Report of Medical Examination upon the Veteran's enlistment in the U.S. Marines again indicated that his heart thrust, size, rhythm, and sounds were within normal limits.  However, in a January 1965 treatment note, the Veteran's blood pressure was indicated to be 160/74 mmHg, and he was noted to have had a history of high blood pressure.  At the time, the Veteran complained of dizzy spells and was noted to have a history of hypertension.  He was diagnosed with hypertension of unknown etiology.  In February 1965, the Veteran complained of slight dizziness lasting a few seconds after quickly changing positions.  Electrocardiography (EKG) was within normal limits and there was no evidence of cardiopulmonary disease.  In September 1968, the Veteran again complained of dizziness and weakness after running.  The Veteran expressed his concern at this time that he may have "heart trouble;" however, his EKG was again within normal limits.  A diagnosis of possible arrhythmia was rendered, and the Veteran was prescribed Librium.  In October 1968, the Veteran reported a feeling of numbness all over his body which lasted a few seconds while sitting down.  The Veteran explained that he had this condition since he was 15 or 16 years old, although no etiology had been found.  He was again prescribed Librium and the physician noted that a psychiatric consultation may be in order if there was no improvement.  However, in Reports of Medical History dated in July 1969 and March 1970, the Veteran again denied ever having shortness of breath, pain or pressure in the chest, palpitation or pounding heart, or high or low blood pressure.  A December 1969 Report of Medical Examination at discharge indicated that his heart thrust, size, rhythm, and sounds were within normal limits, as did his March 1970 Report of Medical Examination upon reenlistment.  On his January 1973 Report of Medical History upon separation, the Veteran denied ever having shortness of breath, pain or pressure in the chest, palpation or pounding heart, heart trouble, or high or low blood pressure.  His January 1973 Report of Medical Examination at separation indicated that his heart thrust, size, rhythm, and sounds were within normal limits, although his blood pressure was 146/84 mmHg and he was diagnosed as having labile hypertension.  

The November 1981 Certificate of Attending Physician, completed by the Veteran's private physician, T. Hussain, M.D., P.A., indicated that the Veteran was being treated for cardiac arrhythmia, stress, and anxiety.  In an August 1981 correspondence, Dr. Hussain indicated that the Veteran had a history of cardiac arrhythmia which was adversely affected by stress and anxiety.  In a December 1981 correspondence, Dr. Hussain indicated that the Veteran suffered from mitral valve prolapse and arrhythmia, with chest pain secondary to mitral valve prolapse.  

The report of the January 1982 VA examination noted that the Veteran complained of palpitations occasionally accompanied by lightheadedness, dizziness, and numbness in the right hand while in service in the 1960s.  However, chest pain was not associated with these palpitations.  He was evaluated and informed that his symptoms were due to nerves and prescribed Librium, although the symptoms did not abate.  Following service, he was diagnosed by his private physician as having "cardiac arrhythmia" and was prescribed Propanolol, which resulted in improvement since May 1981.  Upon cardiac examination, the examiner found no jugular venous distention.  The examiner diagnosed him as having a history of cardiac arrhythmia which presently caused no difficulties.  

In denying the Veteran's service connection claim for a heart condition in February 1982, the RO concluded that grade I systolic murmur was a constitutional or developmental abnormality and not a disability within the meaning of VA law, and that heart disease was not established by the evidence of record.  In affirming the RO's denial in April 1983, the Board concluded that there was insufficient objective evidence of a heart condition. 

To reopen the claim, the new evidence must show that the Veteran has a heart disorder related to service. 

Pertinent evidence received since the last final decision for the claim of service connection includes private treatment records dated from 1993 to 2012; VA treatment records dated from 2003 to 2012; service personnel records; lay statements from the Veteran's cousin and ex-spouse received in February 2010; the report of a May 2010 VA heart examination; and the report of a September 2010 VA heart examination.  

Private treatment records have diagnosed the Veteran as having hypertension, a history of rheumatic fever, heart murmur, arrhythmia, tachycardia, paroxysmal atrial tachycardia (PAT), premature atrial contraction (PAC), bradycardia, and mitral valve prolapse.  VA treatment records have diagnosed the Veteran as having paroxysmal supraventricular tachycardia, hypertension, and mitral valve prolapse.  

In a lay statement received in February 2010, the Veteran's cousin indicated the Veteran spent the summer with her family when he was 10 or 11 years old, at which time he became sick for several weeks and was diagnosed as having rheumatic fever.  

In a lay statement also received in February 2010, the Veteran's former spouse indicated that she remembered him having chest pains in approximately 1968 and taking him to sick bay.  

The report of the May 2010 VA heart examination noted that the Veteran's heart was of normal rate and rhythm upon cardiovascular examination with a soft, systolic murmur heard at the left sternal border which increased in the left lateral decubitus position and with squatting.  Radial and dorsalis pedis pulses were palpable and equal bilaterally.  Superficial venous varicosities were noted, with minimal extremity edema.  The examiner diagnosed the Veteran as having paroxysmal supraventrical tachycardia, controlled and asymptomatic on acebutolol; preserved left ventricular systolic function; and no objective evidence of mitral valve prolapse on echocardiogram.  

The examiner noted that, by the Veteran's own history, he had palpitations and fatigue prior to military service, and concluded that there was no evidence of aggravation of his symptoms because he was seen for cardiac symptomatology only on isolated episodes over a 12.5-year military career.  Furthermore, during both of these episodes, EKGs were normal, and there was no documentation of arrhythmia or valvular disease.  All echocardiograms showed only mild mitral valve regurgitation, and there was no evidence of mitral valve prolapse until a 2009 echocardiogram.  As such, the examiner concluded that although rheumatic heart disease is a risk factor for mitral valve regurgitation, there was no evidence of aggravation beyond natural progression over almost 60 years since his reported episode of acute rheumatic fever.  

As the Veteran had service in Vietnam, a VA medical opinion was obtained in September 2010 in accordance with Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 ; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).  However, after a review of the medical records, the VA physician concluded that the Veteran's heart disease was less likely as not ischemic heart disease as described in the Nehmer Training Guide description and at least as likely as not valvular heart disease related to childhood rheumatic fever.  

The evidence also includes the Veteran's statements as to relation to service. Specifically, the Veteran indicated that he had heart trouble prior to entering the service, but that his condition worsened during his time in the military, as evidenced by the times he sought treatment for dizziness and a rapidly-beating heart.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as dizziness and increased heart rate, which is subject to lay observation.  He has also stated this these symptoms have occurred sporadically since his separation from service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The newly submitted evidence, including the current diagnoses of hypertension, heart murmur, arrhythmia, tachycardia, paroxysmal atrial tachycardia, premature atrial contraction, bradycardia, and mitral valve prolapse, as well as the Veteran's statements that he suffered from dizziness and increased heart rates since service, reasonably demonstrates that the Veteran's current heart disorder(s) may be related to service.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claim is reopened.


ORDER

New and material evidence to reopen the claim of service connection for a heart disorder has been received; to this limited extent, the appeal is granted.


REMAND

Unfortunately, the Board finds that this case must be remanded for additional development before a decision can be made with respect to the issue of entitlement to service connection for a heart disorder.  

As discussed above, in May 2010, the Veteran was afforded a VA heart examination to assess the nature and probable etiology of any diagnosed cardiac disorder, at which time he was diagnosed as having paroxysmal supraventrical tachycardia and mitral valve prolapse by history, although there was no objective evidence of mitral valve prolapse on echocardiogram.  During the May 2010 VA examination, the examiner noted the Veteran's oral history, to include that he reported palpitations and fatigue prior to military service, and concluded that there was no evidence of aggravation of his preexisting symptoms because he had experienced only two isolated episodes over a 12.5-year military career.  Furthermore, during both of these in-service episodes, EKGs were normal, and there was no documentation of arrhythmia or valvular disease.  All echocardiograms showed only mild mitral valve regurgitation, and there was no evidence of mitral valve prolapse until a 2009 echocardiogram.  

However, the Veteran's enlistment examinations do not indicate a diagnosis of any cardiac disorder.  In fact, the earliest sleep documentation of a cardiac disorder in his service records is a January 1965 treatment note in which the Veteran's blood pressure was indicated to be 160/74 mmHg, and he was noted to have a history of high blood pressure.  At the time, the Veteran complained of dizzy spells and was noted to have a history of hypertension.  As there is no medical evidence of a specific cardiac diagnosis prior to January 1965, the presumption of soundness attaches to the Veteran's enlistment in June 1960.  See 38 U.S.C.A. § 1111; see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where entrance examination was missing, case treated as if the presumption of sound condition attached because Court concluded, "as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence . . .").  As such, there is no preexisting condition prior to his June 1960 enlistment and the VA examiner's opinion premised upon the Veteran's statements of a preexisting cardiac disorder is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As such, a remand is necessary and the claims file as well as any pertinent records in the Virtual VA system should be sent to the same examiner who performed the May 2010 VA heart examination to take into consideration and comment on the statements regarding heart problems during and since the Veteran's active duty, as well as the diagnoses rendered on active duty and their etiological relationship, if any, to his currently-diagnosed cardiac disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should contact the examiner who provided the May 2010 VA heart examination, if feasible, and ask that she provide a medical opinion as to the likelihood that the Veteran's heart disorder(s) is/are directly related to service.  The examiner should concede that the Veteran's heart disorder(s) did not preexist his initial entrance into active duty in June 1960, despite his contentions to the contrary. 

The examiner should clarify whether the symptoms described during the Veteran's active duty from June 1960 to December 1969, and from February 1970 to February 1973, to include diagnoses of hypertension and possible arrhythmia, as well as complaints of dizziness and heart palpitations, are sufficient to suggest a chronic cardiac disorder.  The examiner should directly address the etiological relationship (e.g,. causation), if any, between these cardiac symptoms and his period of active duty service, as well as the etiological relationship, if any, between his in-service symptoms and his currently-diagnosed cardiac disorders.

The claims file and any relevant file in the Virtual VA system must be made available to and reviewed by the examiner in conjunction with the examination.  Appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  The examiner should describe all findings in detail and explain the rationale for any conclusions reached. 

It would be helpful if the examiner uses the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The Veteran must be advised of the importance of reporting to any scheduled VA examination, and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must indicate that it was sent to the Veteran's last known address of record.  If he fails to report, the record must indicate whether the notification letter was returned as undeliverable.

2.  After the above development has been completed, the RO should readjudicate this claim.  If the benefit on appeal remains denied, an additional supplemental statement of the case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


